United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
FEDERAL JUDICIARY, U.S. BANKRUPTCY
COURT, Atlanta, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1196
Issued: February 16, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On May 10, 2017 appellant filed a timely appeal from a March 8, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP), finding that she had not met her
burden of proof to modify a loss of wage-earning capacity decision dated August 17, 2016. This
appeal was docketed as No. 17-1196.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. The current record is incomplete. Evidence necessary for the adjudication of this
claim, including the initial decision accepting appellant’s claim for bilateral hand sprain and
bilateral carpal tunnel syndrome cannot be located in the case record. Subsequent decisions fail
to provide essential facts of this case, including the date of acceptance of appellant’s claim.
Section 501.2(c) of the Board’s Rules of Procedure,1 provides that the Board has
jurisdiction “to consider and decide appeals from the final decision of OWCP in any case arising
under the [Federal Employees” Compensation] Act.”2 Because the record as transmitted to the

1

20 C.F.R. § 501.2(c).

2

5 U.S.C. §§ 8101 et seq.

Board is incomplete and would not permit an informed adjudication of the case,3 the Board is
unable to properly “consider and decide” appellant’s claim.
The March 8, 2017 decision of OWCP must be set aside and the case remanded to
OWCP for reconstruction and proper assemblage of the case record. Following this and such
further development as OWCP deems necessary, OWCP shall issue a de novo decision.
Accordingly,
IT IS HEREBY ORDERED THAT the March 8, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: February 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

Victor Verenbec, Docket No. 90-1429 (1991).

2

